¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, *1176Owens, Wiggins and Gordon McCloud (Justice González sat for Justice Wiggins), considered at its October 30, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is denied. Respondent MASCO Corporation's request for attorney fees is also denied.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE